ALLOWANCE

Election/Restrictions
This application is in condition for allowance except for the presence of claims 21-32 directed to a method for assembling a segment of a drill string, non-elected without traverse.  Accordingly, claims 21-32 have been cancelled.
Allowable Subject Matter
Claims 33-40 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s amendments and remarks have been fully considered and are found persuasive.
The closest prior art (US 2008/0075618 A1, “Martin”) was cited in the previous rejection.
The prior art, taken alone or in combination, fails to teach or fairly suggest the system for assembling a segment of a drill string, as claimed in claim 33, including a plurality of unfused physical layers including an aperture formed therein, an alignment feature having the plurality of unfused physical layers inserted over the alignment feature, and wherein the plurality of unfused physical layers are fused to form the segment, together in combination with the other limitations of the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL H. LEE whose telephone number is (571)270-7711.  The examiner can normally be reached on M-F 8:30-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 5712705038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL H LEE/Primary Examiner, Art Unit 1746